MEMORANDUM **
Appellants Le Hua Wu and Khang Nguyen challenge the district court’s denial of their motion to suppress evidence obtained through several wiretaps, and the district court’s denial of their request for an evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978).
The district court properly denied Appellants’ motion to suppress, as the wiretap affidavits provided the requisite full and complete statement that alternative “investigative techniques were exhausted before the wiretap order was sought or that such methods reasonably appeared unlikely to succeed or too dangerous.” United States v. Rivera, 527 F.3d 891, 898 (9th Cir.2008) (citation omitted).
The district court correctly denied Appellants’ request for a Franks hearing, as Appellants failed to demonstrate “that the wiretap applications] contained false statements or material omissions[.]” United States v. Lococo, 514 F.3d 860, 864 (9th Cir.2008), as amended (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.